NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DALILA TREJO GUTIERREZ; et al.,                 No.    16-71215

                Petitioners,                    Agency Nos.       A206-911-654
                                                                  A206-911-655
 v.

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Dalila Trejo Gutierrez and her son, natives and citizens of Mexico, petition

pro se for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s decision denying their applications for asylum,

withholding of removal, and relief under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”).1 Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Conde Quevedo v. Barr, 947

F.3d 1238, 1241-42 (9th Cir. 2020). We deny in part and dismiss in part the

petition for review.

         Substantial evidence supports the agency’s determination that Petitioners

failed to establish they experienced harm that rises to the level of persecution. See

Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003) (“Persecution . . . is an

extreme concept that does not include every sort of treatment our society regards as

offensive.” (citation and internal quotation marks omitted)); see also Villegas

Sanchez v. Garland, 990 F.3d 1173, 1179 (9th Cir. 2021) (“Mere threats, without

more, do not necessarily compel a finding of past persecution.”).

         Substantial evidence also supports the agency’s determination that

Petitioners failed to establish a nexus between past or future harm and a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”).

         Thus, Petitioners’ asylum and withholding of removal claims fail. In light of

this disposition, we do not reach Petitioners’ remaining contentions. See Simeonov

v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required


1
    Petitioners each filed their own applications for relief.

                                             2                                 16-71215
to decide issues unnecessary to the results they reach).

      Substantial evidence also supports the agency’s denial of CAT relief because

Petitioners failed to show it is more likely than not they would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We lack jurisdiction to consider Petitioners’ contention that the IJ violated

their right to due process or failed to consider whether their fear of future harm was

objectively reasonable. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004) (court lacks jurisdiction to review claims not presented to the agency).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    16-71215